
	

113 HR 5652 IH: Fiscal Responsibility Using Government Accountability Laws Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5652
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Ruiz (for himself, Ms. Kuster, Mr. Murphy of Florida, Mr. Swalwell of California, Ms. Sinema, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Oversight and Government Reform and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for fiscal responsibility by the Federal Government through the use of accountability
			 laws.
	
	
		1.Short titleThis Act may be cited as the Fiscal Responsibility Using Government Accountability Laws Act of 2014 or the FRUGAL Act.
		2.Offshore Tax Policies Enforcement
			(a)Determination of extent of taxpayer compliance in reporting on foreign accounts
				(1)In generalNot later than 1 year after the date of the enactment of this Act, the Treasury Inspector General
			 for Tax Administration shall—
					(A)conduct an analysis designed to measure the extent to which taxpayers are reporting existing
			 foreign accounts and circumventing the 2003 Offshore Voluntary Compliance
			 Initiative, 2009 Offshore Voluntary Disclosure Program, 2011 Offshore
			 Voluntary Disclosure Initiative, and 2012 Offshore Voluntary Disclosure
			 Programs and the extent to which taxpayers are properly utilizing offshore
			 voluntary disclosure initiatives, and
					(B)submit a report to Congress based on the analysis.
					(2)ReportThe report required by paragraph (1) shall—
					(A)specify the extent to which taxpayers are circumventing offshore voluntary compliance initiatives
			 and the amount of lost revenue as a result of such circumvention, and
					(B)contain such recommendations as the Treasury Inspector General for Tax Administration considers is
			 necessary or appropriate for closing offshore tax loopholes and increasing
			 revenue collection from offshore sources.
					(b)Increase in educational outreach concerning taxpayer offshore tax obligations
				(1)In generalThe Commissioner of Internal Revenue shall—
					(A)improve targeting taxpayers with offshore accounts by determining how taxpayers learned about the
			 offshore voluntary disclosure program and targeting outreach efforts about
			 offshore account reporting requirements to recent immigrants, and
					(B)use data gained from offshore programs—
						(i)to identify taxpayers with unreported foreign accounts, and
						(ii)to educate populations of taxpayers that might not be aware of their tax obligations related to
			 offshore income filing requirements.
						(2)ReportNot later than 1 year after the date of the enactment of this Act, the Commissioner of Internal
			 Revenue shall submit a report to Congress describing how the Internal
			 Revenue Service will close offshore tax loopholes and containing
			 recommendations for closing offshore tax loopholes and increasing revenue
			 collection from offshore sources.
				3.Reverse auctions in Government contracting
			(a)Revision of FARNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to clarify the provisions relating to the use
			 of reverse auctions by Federal agencies.
			(b)GuidelinesThe revisions to the Federal Acquisition Regulation shall include guidelines for the most efficient
			 use of reverse auctions, including guidelines for ensuring that reverse
			 auctions uphold high quality standards and that small businesses can
			 continue to participate in the procurement process.
			(c)Reverse auction definedIn this section, the term reverse auction, with respect to a procurement by a Federal agency, means a real-time auction conducted through an
			 electronic medium by a group of offerors that compete against each other
			 by submitting bids for a contract or a task or delivery order, with the
			 ability to submit revised bids throughout the course of the auction, with
			 award made to the offeror that submits the lowest bid.
			4.Coin inventory management plan and report
			(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Board of Governors of the
			 Federal Reserve System shall develop and implement a plan to reduce
			 spending on coin inventory management.
			(b)Contents of planThe plan required under subsection (a) shall—
				(1)assess factors that have increased coin management costs;
				(2)establish a process to separately monitor direct and indirect costs, including support costs, of
			 coin management;
				(3)establish goals and performance metrics related to coin management costs; and
				(4)establish a process to systematically track, analyze, and revise forecasting models of coin orders.
				(c)ReportThe Board of Governors shall submit to Congress a report on the plan that includes—
				(1)a timeline for implementing each objective of the plan;
				(2)a description of the accuracy of monthly forecasts of coin orders; and
				(3)a description of cost effective coin management practices across Federal reserve banks.
				
